                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: I/(/~ {( q


 SAGAX DEVELOPMENT CORP.,

                             Plaintiff,
                                                               No. 19-CV-3386 (RA)
                        V.
                                                                       ORDER
 !TRUST S.A.,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

        On October 11, 2019, the Court granted Peyrot & Associates, PC's motion to withdraw

as counsel for Defendant and ordered Defendant to inform the Court, no later than November 11,

2019, whether it has obtained successor counsel. Defendant has not done so. Defendant is

reminded that it may not proceed pro se and therefore must obtain counsel to proceed in this

action. See Rowland v. California Men's Colony, 506 U.S. 194, 202 (1993); Jones v. Niagara

Frontier Transp. Auth., 722 F.2d 20, 22 (2d Cir. 1983). No later than end of day tomorrow,

November 19, 2019, Defendant shall inform the Court whether it has obtained successor counsel,

and, if so, it shall enter the appearance of successor counsel on the docket.

       Additionally, according to the case management plan and scheduling order in this action,

dated July 12, 2019, a post-discovery conference is scheduled for November 22, 2019 at 11 :00

a.m. In advance of that conference, the parties were required to submit a joint letter, no later

than November 15, 2019, updating the Court on the status of the case, including but not limited

to whether either party intends to file a dispositive motion and what efforts the parties have made

to settle the action. The parties have not submitted this letter. Accordingly, no later than end of

day tomorrow, November 19, 2019, the parties shall submit their joint letter.
SO ORDERED.

Dated:   November 18, 2019
         New York, New York

                              Ronnie /Abrams
                              United States District Judge




                                2
